DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17461953, filed 08/30/2021 claims foreign priority to 2021-006599, filed 01/19/2021. 
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 09/27/2018. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda et al (US 2020/0133591) in view of Ito (US 2011/0170123).
Regarding claim 1, Kaneda et al discloses information processing apparatus (fig. 1 item 105, server) that manages print processes of a plurality of printing apparatuses (server 105 designates (manages) IP addresses to printers 101 and 103, [0030]), the information processing apparatus (fig. 1 item 105 server) comprising: 
a processor (fig. 3 item 301, CPU) configured to: 
acquire execution information indicating an execution status of each printing apparatus from the plurality of printing apparatuses (fig. 12a, CPU 301 counts number of times of actual printing (acquire execution information indicating an execution status) of each printer from the printers 101 and 103], [0081]-[0082]); 
in a case in which a predetermined condition regarding processing of converting print data into a raster image is satisfied in one printing apparatus, extract another printing apparatus capable of executing the processing of converting the print data into the raster image from among other printing apparatuses other than the one printing apparatus by using the execution information (when server 105 decides it is time to convert print data into raster image, server determines to transmit original print data to one of the plurality of printers 101 and 103 to convert print data into raster image, [0036], [0042]-[0047], [0056]-[0066]); 
cause the other printing apparatus, that is extracted, to execute the processing of converting the print data of a print job scheduled to be printed in the one printing apparatus into the raster image (system determines (extract) at least one of the plurality of printers 101 and 103 to convert print data into raster image for printing, [0036], [0042]-[0046], [0056]-[0066]); and 
Kaneda et al does not specifically disclose concept of perform control to transmit the raster image created by the other printing apparatus to the one printing apparatus.
However, Ito specifically teaches concept of perform control to transmit the raster image created by the other printing apparatus to the one printing apparatus (MFP 101 transmits the raster image (clear) 108 generated as explained above through the network 120 to the second MFP 121, [0043]-[0046]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Kaneda et al with concept of perform control to transmit the raster image created by the other printing apparatus to the one printing apparatus of Ito.  One of ordinary skill in the art would have been motivated to make this modification in order to decrease the amount of toner load of each process, (Ito, [0008])

Regarding claim 2, Kaneda et al discloses information processing apparatus (fig. 1 item 105, server), 
Kaneda et al does not specifically disclose concept of wherein the predetermined condition is a condition determined based on a degree of time required for the processing of converting the print data into the raster image.
However, Ito specifically teaches concept of wherein the predetermined condition is a condition determined based on a degree of time required for the processing of converting the print data into the raster image (an elapse of time at the time of performing the processing at timing shown in FIG. 6 for RIP, [0063])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Kaneda et al with concept of wherein the predetermined condition is a condition determined based on a degree of time required for the processing of converting the print data into the raster image of Ito.  One of ordinary skill in the art would have been motivated to make this modification in order to decrease the amount of toner load of each process, (Ito, [0008])

Regarding claim 3, Kaneda et al discloses information processing apparatus (fig. 1 item 105, server), 
Kaneda et al does not specifically disclose concept of wherein the degree of time required for the processing of converting the print data into the raster image is the number of print jobs in which the print data is not converted into the raster image in the acquired execution information.
However, Ito specifically teaches concept of wherein the degree of time required for the processing of converting the print data into the raster image is the number of print jobs in which the print data is not converted into the raster image in the acquired execution information (when print data is not converted into raster image, system converts print data of print job into raster image at a particular time, [0059]-[0064]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Kaneda et al with concept of wherein the degree of time required for the processing of converting the print data into the raster image is the number of print jobs in which the print data is not converted into the raster image in the acquired execution information of Ito.  One of ordinary skill in the art would have been motivated to make this modification in order to decrease the amount of toner load of each process, (Ito, [0008])

Regarding claim 4, Kaneda et al discloses information processing apparatus (fig. 1 item 105, server), 
Kaneda et al does not specifically disclose concept of wherein the degree of time required for the processing of converting the print data into the raster image is a total number of print pages of print jobs in which the print data is not converted into the raster image in the acquired execution information.
However, Ito specifically teaches concept of wherein the degree of time required for the processing of converting the print data into the raster image is a total number of print pages of print jobs in which the print data is not converted into the raster image in the acquired execution information (when print data of print job is not converted into raster image data, system converts print data into raster image data in an elapse of time at the time of performing the processing at timing shown in FIG. 6 for RIP, [0050]-[0063]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Kaneda et al with concept of wherein the degree of time required for the processing of converting the print data into the raster image is a total number of print pages of print jobs in which the print data is not converted into the raster image in the acquired execution information of Ito.  One of ordinary skill in the art would have been motivated to make this modification in order to decrease the amount of toner load of each process, (Ito, [0008])

Regarding claim 5, Kaneda et al discloses information processing apparatus (fig. 1 item 105, server), 
wherein the processor (fig. 3 item 301, CPU) is configured to: 
extract, as the other printing apparatus capable of executing the processing of converting the print data into the raster image, the other printing apparatus based on a degree of capability to immediately execute the processing of converting (system determines (extract) at least one of the plurality of printers 101 and 103 to convert print data into raster image for printing, [0036], [0042]-[0046], [0056]-[0066]).

Regarding claim 6, Kaneda et al discloses information processing apparatus (fig. 1 item 105, server), 
wherein the degree of capability to immediately execute the processing of converting indicates a printing apparatus that has no print job in which the print data is not converted into the raster image in the execution information of the other printing apparatus (when there’s no print job in system, system does not determine at least one of the plurality of printers 101 and 103 to convert print data into raster image for printing, [0036], [0042]-[0046], [0056]-[0066]).

Regarding claim 7, Kaneda et al discloses information processing apparatus (fig. 1 item 105, server), 
wherein the other printing apparatus is extracted in accordance with a degree of an information processing capability of the other printing apparatus (system determines (extract) at least one of the plurality of printers 101 and 103 capable of converting print data into raster image for printing, [0036], [0042]-[0046], [0056]-[0066]).

Regarding claim 8, Kaneda et al discloses information processing apparatus (fig. 1 item 105, server), 
wherein, as the degree of the information processing capability, a determination is made as to whether or not the other printing apparatus to be extracted and the one printing apparatus are the identical model printing apparatus (system determines (extract) at least one of the plurality of printers 101 and 103 which are different from each other to convert print data into raster image for printing, [0036], [0042]-[0046], [0056]-[0066]).

Regarding claim 9, Kaneda et al discloses information processing apparatus (fig. 1 item 105, server), 
wherein, as the degree of the information processing capability, a determination is made as to whether or not the other printing apparatus to be extracted converts the print data into the raster image at a higher speed than the one printing apparatus (system determines (extract) at least one of the plurality of printers 101 and 103 which are different from each other is faster to convert print data into raster image for printing, [0036], [0042]-[0046], [0056]-[0066]).

Regarding claim 10, Kaneda et al discloses information processing apparatus (fig. 1 item 105, server), 
wherein the processor (fig. 3 item 301, CPU) is configured to: 
Kaneda et al does not specifically disclose concept of predict completion time that is time when the one printing apparatus completes each print job assigned to the one printing apparatus; and 
in a case in which the predicted completion time does not exceed deadline time that is deadline time in a schedule predetermined for each print job, cause the other printing apparatus other than the one printing apparatus not to execute the processing of converting the print data of each print job assigned to the one printing apparatus into the raster image.
However, Ito specifically teaches concept of predict completion time that is time when the one printing apparatus completes each print job assigned to the one printing apparatus (system determines an elapse of time at the time of performing the processing at timing shown in FIG. 6 for RIP, [0063]); and 
in a case in which the predicted completion time does not exceed deadline time that is deadline time in a schedule predetermined for each print job, cause the other printing apparatus other than the one printing apparatus not to execute the processing of converting the print data of each print job assigned to the one printing apparatus into the raster image (when system determines an elapse of time at the time of performing the processing at timing shown in FIG. 6 for RIP is higher, system MFP 101 does not transmit raster image (clear) 108 generated as explained above through the network 120 to the second MFP 121 delaying timing of discharging sheet on which the first processed page of image data is printed, [0043]-[0046] [0061]-[0066]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Kaneda et al with concept of predict completion time that is time when the one printing apparatus completes each print job assigned to the one printing apparatus; and in a case in which the predicted completion time does not exceed deadline time that is deadline time in a schedule predetermined for each print job, cause the other printing apparatus other than the one printing apparatus not to execute the processing of converting the print data of each print job assigned to the one printing apparatus into the raster image of Ito.  One of ordinary skill in the art would have been motivated to make this modification in order to decrease the amount of toner load of each process, (Ito, [0008])

Regarding claim 11, Kaneda et al discloses printing apparatus (fig. 1 item 101 and 103) comprising: 
a processor (fig. 2 item 201, CPU) configured to: 
accept a job in which print data to be printed in one printing apparatus included in a plurality of printing apparatuses (fig. 1 item 101 and 103) is converted into a raster image, from a process management apparatus (fig. 1 item 105 server) that manages print processes of the plurality of printing apparatuses (when server 105 decides it is time to convert print data into raster image, server determines to transmit original print data of a print job to one of the plurality of printers 101 and 103 to convert print data into raster image for printing, [0031]-[0036], [0042-[0047], [0056]-[0066]); 
convert the print data included in the accepted job into the raster image (at least one of the plurality of printers 101 and 103 convert print data into raster image for printing of the transmitted job, [0036], [0042]-[0047], [0056]-[0066]); and 
Kaneda et al does not specifically disclose concept of transmit the raster image to an outside without performing self-print of the converted raster image.
However, Ito specifically teaches concept of transmit the raster image to an outside without performing self-print of the converted raster image (MFP 101 transmits the raster image (clear) 108 generated as explained above through the network 120 to the second MFP 121, [0043]-[0046])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Kaneda et al with concept of transmit the raster image to an outside without performing self-print of the converted raster image Ito.  One of ordinary skill in the art would have been motivated to make this modification in order to decrease the amount of toner load of each process, (Ito, [0008])

Regarding claim 12, Kaneda et al discloses printing apparatus (fig. 1 item 101 and 103), further comprising: 
a display unit that displays information regarding the printing apparatus, wherein the processor is configured to (console section 207 displays settings information, etc. of the printer 101 on the display section, and further, receives instructions provided by a user, [0037]): 
in a case in which the accepted print data is converted into the raster image, display, on the display unit, information indicating a fact that the print data is data to be printed in the one printing apparatus (after rasterization, rasterized portrait images P1 and P3 is displayed, [0056]-[0066]).

Regarding claim 13, Kaneda et al discloses printing apparatus (fig. 1 item 101 and 103), further comprising: 
an accepting unit that accepts cancel processing of canceling processing that is being executed, 
wherein the processor (fig. 2 item 201, CPU) is configured to: 
Kaneda et al does not specifically disclose concept of in a case in which the print data is converted into the raster image and when the cancel processing is accepted, display, on the display unit, a fact that the accepted cancel processing is processing regarding the data to be printed in the one printing apparatus and information for confirming whether or not to execute the cancel processing.
However, Ito specifically teaches concept of in a case in which the print data is converted into the raster image and when the cancel processing is accepted, display, on the display unit, a fact that the accepted cancel processing is processing regarding the data to be printed in the one printing apparatus and information for confirming whether or not to execute the cancel processing (when system converts print data into raster image, displays raster image and system goes into sleeping state not allowing processing, [0043]-[0046], [0059], [0063], [0067])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Kaneda et al with concept of in a case in which the print data is converted into the raster image and when the cancel processing is accepted, display, on the display unit, a fact that the accepted cancel processing is processing regarding the data to be printed in the one printing apparatus and information for confirming whether or not to execute the cancel processing Ito.  One of ordinary skill in the art would have been motivated to make this modification in order to decrease the amount of toner load of each process, (Ito, [0008])

Regarding claim 14, Kaneda et al discloses information processing system (fig. 1 item 105, server) comprising: 
a process management apparatus (fig. 3 item 301, CPU); and 
a plurality of printing apparatuses (fig. 1 item 101 and 103), 
wherein the process management apparatus (fig. 3 item 301, CPU)
acquires execution information indicating an execution status of a print job to be executed by each printing apparatus from the plurality of printing apparatuses (fig. 12a, CPU 301 counts number of times of actual printing (acquire execution information indicating an execution status) of each printer from the printers 101 and 103], [0081]-[0082]), 
extracts, in a case in which a predetermined condition regarding processing of converting print data into a raster image is satisfied in one printing apparatus, another printing apparatus capable of executing the processing of converting the print data into the raster image from among other printing apparatuses other than the one printing apparatus by using the execution information (when server 105 decides it is time to convert print data into raster image, server determines to transmit original print data to one of the plurality of printers 101 and 103 to convert print data into raster image, [0036], [0042]-[0047], [0056]-[0066]), 
causes the other printing apparatus, that is extracted, to execute the processing of converting the print data of a print job scheduled to be printed in the one printing apparatus into the raster image (system determines (extract) at least one of the plurality of printers 101 and 103 to convert print data into raster image for printing, [0036], [0042]-[0046], [0056]-[0066]) and 
performs control to transmit the raster image created by the other printing apparatus to the one printing apparatus (when server 105 decides it is time to convert print data into raster image, server determines to transmit original print data of a print job to one of the plurality of printers 101 and 103 to convert print data into raster image for printing, [0031]-[0036], [0042-[0047], [0056]-[0066]), and 
each of the plurality of printing apparatuses accepts a print job in which the print data to be printed in the one printing apparatus is converted into the raster image, from the process management apparatus (when server 105 decides it is time to convert print data into raster image, server determines to transmit original print data of a print job to one of the plurality of printers 101 and 103 to convert print data into raster image for printing, [0031]-[0036], [0042-[0047], [0056]-[0066]), 
converts the print data included in the accepted print job into the raster image (system determines (extract) at least one of the plurality of printers 101 and 103 to convert print data into raster image for printing, [0036], [0042]-[0046], [0056]-[0066]) and 
Kaneda et al does not specifically disclose concept of transmits the converted raster image for printing by the one printing apparatus.
However, Ito specifically teaches concept of transmits the converted raster image for printing by the one printing apparatus (MFP 101 transmits the raster image (clear) 108 generated as explained above through the network 120 to the second MFP 121, [0043]-[0046])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Kaneda et al with concept of transmits the converted raster image for printing by the one printing apparatus of Ito.  One of ordinary skill in the art would have been motivated to make this modification in order to decrease the amount of toner load of each process, (Ito, [0008])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/           Primary Examiner, Art Unit 2677